                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF VIRGINIA
                                   DANVILLE DIVISION


  UNITED STATES OF AMERICA                     )
                                               )
         v.                                    )       Criminal No. 4:18-cr-00012
                                               )
  DASHAWN ROMEER ANTHONY,                      )
      et al.                                   )


                UNITED STATES’ MOTION TO DISMISS COUNTS 5, 9, and 15

         The United States of America, by undersigned counsel, hereby files this Motion to Dismiss

  Counts 5, 9, and 15 of the Indictment. In support of the Motion, the government states as follows:

         This is a multi-defendant, multi-count RICO prosecution.        The Indictment currently

  charges as follows:

                           CRIMINAL ENTERPRISE
      Count 1      Racketeering Conspiracy (18 U.S.C. § 1962)
          ATTEMPTED MURDER OF ARMONTI WOMACK ON JUNE 15, 2016

      Count 2              VICAR attempted murder of Armonti Womack (18 U.S.C. § 1959)

      Count 3        Use of Firearm During Crime of Violence (attempted murder of
                     Womack) (18 U.S.C. § 924(c))
      Count4         VICAR Assault with a Dangerous Weapon of Armonti Womack
                     (18 U.S.C. § 1959)
      Count 5        Use of Firearm During Crime of Violence (ADW of Womack) (18
                     U.S.C. § 924(c))
            ATTEMPTED MURDER OF DWIGHT HARRIS ON JUNE 15, 2016
      Count 6        VICAR attempted murder of Dwight Harris (18 U.S.C. § 1959)
      Count 7        Use of Firearm During Crime of Violence (attempted murder of
                     Harris) (18 U.S.C. § 924(c))
      Count 8        VICAR Assault with a Dangerous Weapon of Dwight Harris (18
                     U.S.C. § 1959)
      Count 9        Use of Firearm During Crime of Violence (ADW of Harris) (18
                     U.S.C. § 924(c))
              MURDER OF CHRISTOPHER MOTLEY ON AUGUST 20, 2016
      Count 10       VICAR murder of Christopher Motley (18 U.S.C. § 1959)
      Count 11       Use of Firearm During Crime of Violence (murder of Motley) (18
                     U.S.C. § 924(c), (j))
                                                   1
Case 4:18-cr-00012-MFU-RSB Document 353 Filed 05/31/19 Page 1 of 3 Pageid#: 1550
         ATTEMPTED MURDER OF JUSTION WILSON ON AUGUST 20, 2016
      Count 12    VICAR attempted murder of Justion Wilson (18 U.S.C. § 1959)
      Count 13    Use of Firearm During Crime of Violence (attempted murder of
                  Wilson) (18 U.S.C. § 924(c))
      Count 14    VICAR Assault with a Dangerous Weapon of Justion Wilson (18
                  U.S.C. § 1959)
      Count 15    Use of Firearm During Crime of Violence (ADW of Wilson) (18
                  U.S.C. § 924(c))


         Defendants have moved to dismiss, among others, Counts 5, 9, and 15, all of which allege

  violations of 18 U.S.C. § 924(c).        Although the United States disagrees with many of the

  arguments asserted by Defendants, for reasons related to judicial economy, prosecutorial

  resources, and prosecutorial discretion, the government hereby moves to dismiss without prejudice

  Counts 5, 9, and 15 of the Indictment.

                                            CONCLUSION

         For the reasons stated above, the United States respectfully requests the Court to dismiss

  without prejudice Counts 5, 9, and 15 of the Indictment.

                                                Respectfully submitted,

                                                THOMAS T. CULLEN
                                                UNITED STATES ATTORNEY

                                       By:      /s/ Laura Day Rottenborn
                                                Laura Day Rottenborn, VSB No. 94021
                                                Ronald M. Huber, VSB No. 31135
                                                Heather L. Carlton, VSB No. 84752
                                                Assistant United States Attorneys

                                                Michael J. Newman
                                                Special Assistant United States Attorney

                                                United States Attorney’s Office
                                                255 West Main Street, Suite 130
                                                Charlottesville, VA 22902
                                                434-293-4283

                                                Laura.Rottenborn@usdoj.gov
                                                Ron.Huber@usdoj.gov

                                                   2
Case 4:18-cr-00012-MFU-RSB Document 353 Filed 05/31/19 Page 2 of 3 Pageid#: 1551
                                              Heather.carlton@usdoj.gov
                                              newmamj@danvilleva.gov


                                  CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on this 31st day of May, 2019, I filed the foregoing Motion to

  Dismiss via ECF, which provided service on all counsel of record.

                                              /s/ Laura Day Rottenborn
                                              Laura Day Rottenborn
                                              Assistant United States Attorney




                                                 3
Case 4:18-cr-00012-MFU-RSB Document 353 Filed 05/31/19 Page 3 of 3 Pageid#: 1552
